UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :         19cv11569 (DLC)
VICTOR CARLSTRÖM, STEPHEN BRUNE,       :
VINACOSSA ENTERPRISES AB, VINACOSSA    :              ORDER
ENTERPRISES LTD, BOFLEXIBILITET SVERIGE:
AB, SBS RESURS DIREKT AB and SPARFLEX :
AB,                                    :
                                       :
                          Plaintiffs,  :
                                       :
               -v-                     :
                                       :
FOLKSAM ÖMSESIDIG LIVFÖRSÄKRING,       :
SWEDBANK AB, SKATTEVERET,              :
FINANSINSPEKTIONEN, JENS HENRIKSSON,   :
ERIK THEDÉEN, KATRIN WESTLING PALM and :
others known and unknown,              :
                                       :
                          Defendants.  :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     This case was filed on December 17, 2019.   During a March

27, 2020 telephone conference and in a letter to the Court that

day, counsel for plaintiffs represented that they had

waited until March 17, 2020 to compile the necessary documents

to effect service on foreign-located defendants Skatteverket,

Finansinspektionen, Erik Thedéen, and Katrin Westling Palm

(collectively, the “Unserved Defendants”) pursuant to Rule 4,

Fed. R. Civ. P.   Counsel for plaintiffs further stated that the

Clerk of the Court had advised them that the Clerk of the Court

was available to effect Rule 4 service on the Unserved
Defendants, but that the ongoing COVID-19 public health

emergency could delay service.   In the March 27 Letter,

plaintiffs’ counsel proposed that they be permitted to perform

alternative service on the Unserved Defendants by certified mail

and avoid the procedures of Rule 4, Fed. R. Civ. P., by which

the Clerk of the Court dispatches copies of the Complaint and

Summons.   Accordingly, it is hereby

     ORDERED that the plaintiffs have not demonstrated that the

proposed alternative service would be effective.

     IT IS FURTHER ORDERED that the plaintiffs shall effect

service on the Unserved Defendants through the Clerk of the

Court pursuant to Rule 4, Fed. R. Civ. P.

     SO ORDERED:

Dated:     New York, New York
           March 30, 2020

                          __________________________________
                                     DENISE COTE
                             United States District Judge




                                 2
